Citation Nr: 1224502	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  He is the receipt of the Combat Infantryman Badge.  He also had additional service in the New York Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file is under the jurisdiction of the New York, New York.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2011.  A transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO consideration.

All the issues except hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Bilateral hearing loss had its origin as the result of acoustic trauma sustained during active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2011).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court in Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of VA Secretary):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 . . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

The Veteran contends that his bilateral hearing loss was caused by noise trauma sustained during his Combat Infantry service.  His DD Form-214 reflects that he is the recipient of the Combat Infantry Badge; thus, his exposure to substantial noise trauma in service is not in dispute.  Hearing loss was not noted during the Veteran's active duty service from April 1970 to December 1971.  However, a hearing loss disability (as defined in 38 C.F.R. § 3.385) need not be shown by audiometric testing during service in order to establish service connection for such disability.  See Hensley, 5 Vet. App. at 159.

VA audiometry puretone thresholds show that the Veteran has a hearing loss disability as defined in 38 C.F.R. § 3.385; it is not in dispute that he has a bilateral hearing loss disability.  Further, in an October 2007 VA audiological evaluation, the examiner noted "documented hearing loss during service (while in reserves)" and opined that "hearing loss is at least as likely as not a result of military noise exposure."  

While the evidence did not document complaints or treatments for bilateral hearing loss in service and the evidence did not show hearing loss for some undefined number of years after service, the Board finds that service connection for bilateral hearing loss is nevertheless warranted after reviewing the totality of the evidence under a merits analysis.  

First, it is conceded that the Veteran experienced noise exposure in service.  Next, he is competent to state whether he had hearing loss in service and since.  Further, while the examiner identified that the Veteran's hearing loss worsened while he was in the Reserve and did not provide a direct opinion as to the initial onset, it is clear that the examiner found that the Veteran had some level of hearing loss prior to his Reserve duty.  Under the circumstances, with the resolution of reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted and the appeal is granted. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

With respect to the remaining claim, the Board finds that a remand is necessary to ensure procedural due process and that there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Bilateral Foot Disorder.  The Veteran asserts he has bilateral foot disorders as a result of falling into a 3 foot deep hole while on a training mission in Canada in the 1980s (as a reservist).  Specifically, he claims that the initial injury was to his right foot and his left foot disorder is secondary to his right foot disorder.  

The service treatment records (STRs) show that the Veteran served with the New York Army National Guard.  A July 1987 STR notes that he fell into a 3 foot deep hole on "13 June while on ADT (active duty training) in Canada."  Before the merits of the claim for service connection may be addressed, it must first be determined whether he is eligible for VA benefits based on his service in the New York Army National Guard.  Although the July 1987 notes he was serving on ADT at the time of the injury, the nature of his service at that time has not been verified.  Such verification is necessary. 

Further, a private podiatrist rendered a positive nexus opinion but it appears to be based on an inaccurate factual premise.  That is, the podiatrist noted a positive MRI test but the MRI was undertaken 9 years after service, not at the time of the injury.  It is not clear that the podiatrist acknowledged the gap in years.  

Accordingly, this opinion is inadequate and, should the Veteran's service at the time of the June 1987 right ankle injury be verified as federalized service, the Veteran should be afforded a VA examination to determine the nature and likely etiology of his feet disabilities.  

Hypertension. The Veteran is service-connected for diabetes mellitus.  A private physician opined that "it is likely that [the Veteran's] hypertension is residual to and aggravated by his long standing diabetes mellitus."  Unfortunately, there is no explanation of rationale for this conclusion.  A medical opinion without rationale does not provide the degree of medical certainty needed to decide a claim (and is inadequate).  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Although the Veteran was afforded a VA examination for hypertension in January 2007, this examination was prior to the grant of service connection for diabetes mellitus and does not provide an opinion as to whether hypertension is due to or aggravated by his diabetes mellitus.  Accordingly, a medical opinion addressing the matter of a nexus between the hypertension and service connected diabetes mellitus is necessary.  

PTSD. The Veteran asserts that the 30 percent rating assigned for PTSD does not adequately reflect the degree of disability he continues to experience and the treatment it requires.  He testified that his symptoms have increased and he has been referred to a Vet Center for counseling and was prescribed medication to treat his increased PTSD symptoms.  The most recent VA PTSD examination was in October 2007 (over 4 1/2 years ago).  In light of the length of the intervening period since the November 2007 examination and the allegation of worsening, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).

Miscellaneous. VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  A September 2007 VCAA notification letter in part complied with VCAA notice requirements as it advised the Veteran of the evidence needed to substantiate a service connection claim; however, it did not specifically inform him of the requirements for proving claims of secondary service connection (for his left foot and hypertension claims).  Such notice must be given on remand.

Finally, review of the record shows that the Veteran receives ongoing VA and private treatment for his claimed disabilities.  Specifically, he has testified that he receives treatment at the Northport VA Medical Center (VAMC) and Queens Vet Center, copies of his complete private treatment records (from Drs. M.S. and L.M.L.) have not been requested, and he submitted an October 1996 MRI report with no additional contemporaneous clinical records.  Hence, VA is on notice of the existence of additional likely pertinent VA and private treatment records; such records must be secured and associated with the claims files.  Notably, any VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain service department verification of the Veteran's duty status while in the New York Army National Guard, to specifically include on June 13, 1987 (when the STRs note a right foot injury).  Specifically, the RO should verify if such service was federalized service (and qualifying for VA benefits) as a member of the New York Army National Guard (to include full time service under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505).  It is imperative that this development be completed before further development of his left and right foot and bilateral hearing loss claims is sought.

2.  Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and specifically advising him of the evidence required to support claims of secondary service connection for a left foot disorder and hypertension.  He should have opportunity to respond.

3.  Ask the Veteran to identify the providers of any and all treatment and evaluations he has received for his claimed disabilities and to provide any releases necessary for VA to secure records of any such private treatment.  

The RO should secure copies of complete clinical records from all identified sources (and specifically from the Northport VAMC, Queens Vet Center, Elmhurst MRI, and his private physicians, Drs. M.S. and L.M.L.).  

If any private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  If records of any identified VA treatment are unavailable, it should be so noted for the record (with explanation).

4.  If, and only if, it is verified that the Veteran had federalized service at the time of his June 13, 1987, right foot injury and after any additional outstanding treatment records have been secured, arrange for an examination to determine the presence, nature, and likely etiology of any disorder of the feet.  

The claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should respond to the following: 

(a)  Please identify (by medical diagnosis) each of the Veteran's bilateral foot disorders, if any.  

(b)  For each foot disorder diagnosed, opine whether it is at least as likely as not (a 50 percent or greater probability) that such is etiologically related to the Veteran's service, including the June 13, 1987 right foot injury.  

(c)  If it is determined that a right foot disorder is the result of injury sustained during active duty service, the examiner should also opine whether any diagnosed left disorder that is determined to not be directly related to the Veteran's active service, is at least as likely as not (a 50 percent or greater probability) caused or aggravated by (increased in severity due to) the Veteran's service connected right foot disorder?  

If any left foot disorder is found to not have been caused, but to have been aggravated, by a service connected disorder, the examiner is requested to further specify, to the extent possible, the degree of disability (in terms of manifestations/or impairment) that is due to such aggravation. 

The examiner must explain the rationale for all opinions.  The explanation of rationale for the opinions must include discussion of the June 13, 1987, right foot injury and the June 2011 opinion from Dr. L.M.L. 

5.  After any additional outstanding treatment records have been secured, the RO should also arrange for the Veteran to be examined by an appropriate physician to determine the etiology of hypertension, and in particular whether or not it is related to (was caused or aggravated by) his service-connected diabetes mellitus.  

The claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following: 

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was either caused or aggravated by (increased in severity due to) his service-connected diabetes mellitus.  

b)  If the opinion is to the effect that the diabetes mellitus did not cause, but aggravated, the hypertension, the examiner should also specify, so far as possible, the increased disability (pathology/impairment) resulting from such aggravation.  The examiner must explain the rationale for all opinions. 

The examiner must explain the rationale for all opinions.  The explanation of rationale for the opinions must include discussion of the June 2011 opinion from Dr. M.S.

6.  After any additional outstanding treatment records have been secured, the RO should also arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided with a copy of the criteria for rating psychiatric disability, and the findings reported must be sufficiently detailed to allow for rating under those criteria (i.e., note the presence or absence of each symptom in the criteria for ratings above 30 percent, and the related impact on function).  The examiner must explain the rationale for all opinions offered.

7.  Thereafter, re-adjudicate these claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


